Fish, C. J.
1. The only error alleged to have been committed upon the trial is in the following instruction to the jury: “When a witness has been successfully impeached by any of the legal methods, that is, where his unworthiness of credit is absolutely established in the minds of the jury, he ought not to he believed, and it is the duty of the jury to disregard his entire testimony, unless it is corroborated, in which case you may believe the witness; it being, as a matter of course always for the jury to determine whether a witness has been in fact so impeached.” This instruction was not erroneous. Powell v. State, *483101 Ga. 9 (5), 19 (29 S. E. 309, 65 Am. St. R. 277); Hamilton v. State, 143 Ga. 265 (4) (84 S. E. 583).
No. 1471.
October 15, 1919.
Indictment fox murder. Before. Judge Cobb. Jackson superior court. May 17, 1919.
Wolver M. Smith and Thomas & Thomas, for plaintiff in error.
Clifford Walker, attorney-general, W. O. Dean, solicitor-general, M. C. Bennet, P. Cooley, and R. L. J. Smith, contra.
2. The evidence was sufficient to authorize the verdict, and -there was no error in overruling the motion for new trial.

Judgment affirmed.


All the Justices concur.